Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162205(65)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  AAA MEMBER SELECT INSURANCE                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  COMPANY,                                                                                             Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                         Justices
  and

  AUTO OWNERS INSURANCE COMPANY,
          Intervening Plaintiff-Appellee,
                                                                    MSC: 162205
  v                                                                 COA: 349608
                                                                    Oakland CC: 2016-152990-CK
  STEVEN T. JOHNSON, JONATHAN PARKER,
  ERNESTA WILLIAMS, DELOIS WYNNE,
  VIRGINIA HUDSON, ELANTRA EVANS,
  KIMBERLY GILLES, and SHARIDA MOORE,
             Defendants,
  and

  SHARON LEFTWICH and CLARA WILLIAMS,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on December 4, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2020

                                                                               Clerk